DETAILED ACTION
1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In line 13 of Paragraph 7, it is believed the word --one-- is missing after the word “by”.
In line 16 of Paragraph 19, it is believed the phrase “hood and look” should read --hook and loop--.
Appropriate correction is required.
Claim Objections
Claims 2-3 are objected to because of the following informalities:  
In lines 1 and 2 of claim 2, it is believed the phrase “intermediate portion” should be changed to --intermediate section--.
In line 1 of claim 3, it is believed the phrase “intermediate portion” should be changed to --intermediate section--.
In line 14 of claim 12, it is believed the word --one-- should be added before “or”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoy et al. (US D537,031).
Regarding claim 1, Hoy et al. disclose a cover for a vehicle having a first and second compartment, the cover including a first and second section having a first and second position, wherein the first section is intended to cover the first compartment; an intermediate section is located between the first and second sections that is not parallel to the first or second sections in while the cover is in a first position defined by the first and second sections being in their respective first positions and having a greater effective surface area than a second position when either or both the first and second sections are in their respective second position (see annotated Figure 1 below).

    PNG
    media_image1.png
    423
    553
    media_image1.png
    Greyscale

Regarding claim 2, Hoy et al. disclose that the intermediate section is connected at a first end to the first section and a second end to the second section.
Regarding claim 3, Hoy et al. disclose a portion of the intermediate section is transparent.
Regarding claim 10, Hoy et al. disclose that the first section can be in the first or second position when the second section is in the first or second position (see Figure 7).
Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching (US PG Pub 2018/0290529).
Regarding claim 12, Ching discloses a vehicle with a passenger compartment and a trunk having a cover with a first section covering the passenger compartment and a second section covering the trunk and an intermediate section (see annotated Figure 2 below) that is not covered when the cover is deployed, but when the cover is stored, the intermediate section is covered by the first and second sections.

    PNG
    media_image2.png
    469
    623
    media_image2.png
    Greyscale

Regarding claim 13, Ching discloses a magnet 1002 coupled to the first section that retains the first section in a deployed position and the vehicle has a metal surface on which the magnet is able to be connected, or a “mating connector”.
Regarding claim 14, Ching discloses a magnet 1002 coupled to the second section that retains the second section in a deployed position and the vehicle has a metal surface on which the magnet is able to be connected, or a “mating connector”.
Regarding claim 15, Ching discloses that the first section is capable of being moved to a storage position and received over the second section while the second section is still deployed and the first section and second section have magnets to couple the sections together while the first section is in the stored position and the second section is deployed (see Figure 3D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoy et al. in view of Castro (US Pat 6,505,880).
Hoy et al. disclose a cover for a vehicle having a first and second section with the first section overlying a first compartment of the vehicle and an intermediate section located between the first and second sections and a main area of the first section does not overlap a main area of the second section when positioned in the first position; however, Hoy et al. fail to disclose that the main area of the first section partially overlaps the main area of the second section when the first section is in the second position.
Castro discloses a vehicle 33 having a passenger compartment and a cover 10 for the vehicle having a first section and a second section defined by a roll bar of the vehicle (see annotated Figure 1) and when the first section is rolled up into a second position (see Figure 2; Col. 3, lines 55-56), it partially overlaps the second section while stored to allow for the front passengers to be exposed to the open air.

    PNG
    media_image3.png
    493
    569
    media_image3.png
    Greyscale

Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to store the first section of Hoy et al. by rolling it back over itself and partially overlapping a main area of the second section, as taught by Castro, to avoid having to completely remove the cover when passengers desire open air exposure.
Regarding claim 5, Hoy et al., as modified by Castro above, disclose that the main area of the first section, when rolled up into its second position, would be perpendicular to, or “complementary in orientation to”, the main area of the second section in its first position.
Regarding claim 6, Hoy et al., as modified by Castro above, disclose that the first section hinges relative to the intermediate section at a transition between the first and intermediate sections and the intermediate section hinges relative to the second section at a transition between the intermediate and second sections.
Regarding claim 8, Hoy et al., as modified by Castro above, disclose that the first section may be rolled upon itself in the second position and that an effective surface area of the first section in the first position is smaller than an effective surface area of the first section in the second position.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoy et al. in view of Wheatley (US Pat 6,619,719).
Hoy et al. disclose a cover for a vehicle having a first and second section with the first section overlying a first compartment of the vehicle and an intermediate section located between the first and second sections and the second section has a first and second position; however, Hoy et al. fail to disclose that the second section may be rolled upon itself and has an effective surface area in the first position that is larger than the effective surface area in the second position.
Wheatley discloses a cover 12 for a cargo compartment 23 of a vehicle 24 that has a first and second position; in the first position, the cargo compartment 23 is covered by the cover 12(see Figure 1) and in the second position, the cover 12 is rolled upon itself (see Figure 2) and has a smaller effective surface area than the effective surface area of the first position.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to store the second section of Hoy et al. by rolling it upon itself into a second position that has a smaller effective surface area than the effective surface area of the second section in the first position, as taught by Wheatley, to allow for access to the second compartment of the vehicle without total removal of the cover.
Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 recites a cover for a vehicle having a first and second compartment with a first, intermediate and second section; the intermediate section is perpendicular to the first and second sections when the cover is deployed and is folded about joints between the first and second sections when the first section is not deployed. Though the prior art does disclose covers with a first and second section folded over one another, the prior fails to properly teach or suggest an intermediate section that is perpendicular to the first and second sections in a first position, making the recited configuration of claim 7 allowable.
Claim 11 recites a cover for a vehicle having a first and second compartment with a first section which overlaps a second section when the first section is not deployed and the second section is deployed; the first section has a connector releasably connected to the second section. The prior art does not properly teach or suggest such a configuration, making claim 11 allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Causey (US Pat 7,828,364) discloses a soft top cover for a vehicle having a passenger compartment. Buck (US D593,926) discloses a cover for a vehicle with a first and second section and an intermediate section perpendicular to the first and second sections. Dirck (US Pat 4,679,847) discloses a removable cab top for a vehicle passenger compartment for a vehicle having a cargo compartment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/VERONICA M. SHULL/
Examiner
Art Unit 3612